Citation Nr: 1402909	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  11-20 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of left shoulder with impingement syndrome, tendinosis, and torn rotator muscle (hereinafter "left shoulder disability").

2.  Entitlement to service connection for degenerative joint disease of left ankle (hereinafter "left ankle disability").


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's Spouse


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1966 to June 1969.  

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In December 2012, VA received a private medical opinion with regard to the Veteran's claim for service connection for a left shoulder disability.  While the most recent supplemental statement of the case, dated December 2011, does not include review of this evidence, the Veteran submitted a waiver of agency of original jurisdiction (AOJ) consideration of additional evidence in December 2011.  Additionally, the Board is granting the claim for service connection for a left shoulder disability, which constitutes a full grant of the benefits sought with regard to this issue; therefore, the Veteran is not prejudiced by the Board considering this evidence in the first instance.

The Veteran testified at a personal hearing before the RO in June 2011.  In December 2012, the Veteran testified at a Board videoconference hearing from the RO before the undersigned Veterans Law Judge in Washington, DC.  Transcripts of both hearings have been associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.   




FINDINGS OF FACT

1.  The Veteran has a current left shoulder disability of degenerative joint disease with impingement syndrome, tendinosis, and torn rotator muscle.

2.  The Veteran experienced a left shoulder injury in service.  

3.  The Veteran's current left shoulder disability is related to service.

4.  The Veteran has a current left ankle disability of degenerative joint disease.

5.  Symptoms of a left ankle disability were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

6.  The Veteran's left ankle disability first manifested many years after service separation and is not causally or etiologically related to active military service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a left shoulder disability have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  The Veteran's left ankle disability was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R.    §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board is granting the claim for service connection for a left shoulder disability.  This decision constitutes a full grant of the benefits sought on appeal with regard to this issue;  therefore, no further discussion VCAA notice or assistance duties is required with regard to the claim for service connection for a left shoulder disability.

With regard to the claim for service connection for a left ankle disability, notice was provided to the Veteran in February 2008, prior to the initial adjudication of the claim in July 2008.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The February 2008 letter also notified the Veteran of VA's practices in assigning disability evaluations and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, private treatment records, VA examination report, a copy of the December 2012 Board hearing transcript, a copy of the June 2012 decision review officer (DRO) hearing transcript, and lay statements.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 
580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when the adequacy is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under    38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

The Veteran was provided with a VA joints examination (the report of which has been associated with the claims file) in April 2008, which resulted in a negative nexus opinion regarding the relationship of left shoulder and left ankle arthritis to service.  The VA examiner opined that the Veteran's current disabilities were most likely due to the aging process and the genetic predisposition without specification; the VA examiner did not indicate that the genetic predisposition was based on race, ethnicity, or gender.  In an August 2008 notice of disagreement, the Veteran disputed the VA examiner's opinion, writing that he did not believe there is a positive correlation between being African American and degenerative arthritis.  In a July 2011 substantive appeal (VA Form 9), the Veteran again disputed his understanding of the April 2008 VA examiner's opinion, contending that there was no statistical genetic predisposition for degenerative arthritis documented for any ethnic, racial, or gender group.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant challenging the expertise of a VA physician must "set forth the specific reasons . . . that the expert is not qualified to give an opinion."  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  That has not happened in this case.  While the Veteran has expressed his disagreement with the VA examiner's opinions and reasoning, the Veteran, as a lay person, has not been shown to have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of left ankle degenerative joint disease (arthritis).  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Additionally, the Veteran has not challenged the competency of the VA examiner to render an opinion as to the etiology of the current left ankle disability.  Rather, the Veteran merely disagreed with the VA examiner's opinion.  Since the Veteran has not provided a specific argument or evidence concerning the professional competence of the VA examiner, the examiner is presumed competent.  See Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009).

As such, the Board finds that the April 2008 VA examination report was thorough and adequate.  During the April 2008 VA examination, the VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, conducted clinical testing, and provided an opinion with regard to the etiology of the Veteran's left ankle disability.  

The Veteran testified at a hearing before the Board in December 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R.               § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran what was generally required for service connection and suggested the importance of getting a medical nexus opinion relating the current disabilities back to the events that happened in service.  The Veterans Law Judge inquired as to the onset and nature of the Veteran's disabilities.  As the Veteran and his spouse both presented evidence of symptoms of the current back disability, testimony as to the onset of the reported symptoms, and there is no additional medical evidence reflecting on the etiology of the left ankle disability, there is no overlooked or missing or outstanding evidence that might substantiate the claim.  For these reasons, no duty to suggest the submission of overlooked or missing evidence arose.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Veterans Law Judge.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.           § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

 Service Connection Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2013).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

In this case, the Veteran has been diagnosed with left shoulder degenerative joint disease with impingement syndrome, tendinosis, and torn rotator muscle and left ankle degenerative joint disease.  "Degenerative joint disease, or osteoarthritis, is defined as 'arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening.'"  Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential single judge decision) (citing Webster's Desk Dictionary 501 (1986).  Arthritis is listed as a "chronic disease" under 38 C.F.R.     § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply to the claims for service connection for the left ankle and shoulder disabilities.  

For chronic disease such as arthritis, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of  38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including degenerative joint disease (arthritis), based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Service Connection for Left Shoulder Disability 

The Veteran contends that he currently suffers from a left shoulder disability as a result of an in-service left shoulder injury.  In January 2008, the Veteran filed a claim seeking service connection for a left shoulder disability (claimed as traumatic degenerative changes to the left shoulder).  In an August 2008 notice of disagreement, the Veteran contended that his service treatment records show initiating injuries while in service and that he has no other injuries that could be considered initiating injuries to account for his current left shoulder disability.  

At a June 2011 DRO hearing, the Veteran's representative indicated that the Veteran had injured his left shoulder playing football and falling off a Conex during service.  The Veteran's representative indicated that the Veteran had continued to have problems with the left shoulder and that he sought medical treatment shortly after discharge, but that those records were unavailable.  The Veteran's representative noted that the Veterans left shoulder is worse than his right shoulder and contended that this demonstrated the Veteran had a significant injury to the left shoulder in service that has existed to date.  In a July 2011 substantive appeal (VA Form 9), the Veteran contended that the in-service injuries caused some acceleration or aggravation of the arthritis in his left shoulder.  

At a December 2012 Board hearing, the Veteran testified that he injured his left shoulder in service when he fell off a Conex.  The Veteran testified that, following the in-service injury, he has had consistent on and off pain and that in the last seven or eight years his left shoulder pain has worsened.  The Veteran stated that he saw a private physician six months to a year following discharge from service who provided him pain medication.  The Veteran indicated that the private physician had subsequently passed away and the private treatment records were unavailable.  The Veteran's spouse testified that she noticed the problems the Veteran was having with his left shoulder in the 1970s.  

First, the evidence of record demonstrates that the Veteran has a current left shoulder disability.  Private treatment records dated from May 2004 through January 2005 note diagnoses of left shoulder adhesive capsulitis with return of symptoms and moderate left shoulder acromioclavicular joint arthritis.  The April 2008 VA examination report notes a diagnosis of degenerative joint disease of left shoulder with impingement syndrome, tendinosis, and torn rotator muscle.

Next, the evidence of record demonstrates that the Veteran sustained an in-service left shoulder injury.  October 1967 service treatment records note that the Veteran reported left shoulder pain and that the Veteran injured his shoulder four days prior playing football.  A March 1968 service treatment record notes that the Veteran had pain in his shoulder. 

The Board finds that the evidence is at least in equipoise on the question of whether the Veteran's current left shoulder disability is related to service as the evidence of record reflects both positive and negative medical nexus opinions.  In April 2008, the Veteran underwent a VA joints examination, which resulted in a negative nexus opinion that the degenerative changes to the left shoulder were less likely as not caused by or a result of injuries/complaints noted in service.  The VA examiner opined that the degenerative joint disease of the shoulder is most likely due to the aging process and genetic predisposition of the individual.  The opinion was based on the Veteran's history of an in-service injury to his left shoulder when blocks fell on him in 1967, and service treatment records  that reflected that the Veteran's shoulder was hurt in a football game, that the Veteran was treated with pain medication, with no chronic joint problems in the records.  The VA examiner indicated that there was no evidence of chronicity of left shoulder problems following service separation, and that it seemed that the onset of the left shoulder disability was over the last few years and not associated with trauma.

The positive medical opinion evidence is a December 2012 private medical opinion from Dr. P.D., which reflects the opinion that the Veteran's ongoing (current) shoulder pain was directly related to the initial injury in 1967 while in service.  The opinion was based on a history of in-service left shoulder injury, history of left shoulder pain, continual treatment from different medical doctors, and examination of the left shoulder.  Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record sufficiently indicates that the Veteran's left shoulder disability is at least as likely as not related to the in-service left shoulder injury.

Having met the criteria for direct service connection based on an in-service injury causally linked to the current left shoulder disability, consideration under the provisions of 38 C.F.R. § 3.303(b) for presumptive service connection is not required in this case.  Because the appeal for service connection for a left shoulder disability is being granted based on direct service connection, analysis of other potential theories for entitlement to service connection for left shoulder disability (i.e., on a presumptive basis under 38 C.F.R. § 3.303(b)) is not required and is rendered moot.  See 38 U.S.C.A. § 7104 (West 2002) (reflecting that the Board must decides questions of law or fact before it).  

The Veteran sustained an in-service left shoulder injury.  He has been diagnosed with a current left shoulder disability.  Resolving reasonable doubt in the Veteran's favor, the left shoulder disability of degenerative joint disease with impingement syndrome, tendinosis, and torn rotator muscle is related to the left shoulder injury in service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Left Ankle Disability

The Veteran contends that he currently suffers from a left ankle disability as a result of an in-service left ankle injury.  In January 2008, the Veteran filed a claim for service connection for a left ankle disability (claimed as traumatic degenerative changes to the left ankle) and contended that the service treatment records would show the chronic injury he sustained to the left ankle during service.  In an August 2008 notice of disagreement, the Veteran contended that his service treatment records show initiating injuries while in service and that he has no other injuries that could be considered initiating injuries to account for his current left ankle disability. 

At a June 2011 DRO hearing, the Veteran's representative indicated that the Veteran sustained an in-service left ankle injury in 1967, reinjured in 1968, that was treated conservatively, that the Veteran was not adequately treated in service, and that the Veteran continues to suffer from an ankle condition to the present.  The Veteran testified that the left ankle would give out on him sometimes and that was how it had always been.  The Veteran testified that he sought medical treatment after discharge, but not immediately after discharge, and that these records were no longer available.  The Veteran testified that the private physician treated him with pain medication and told him to give his ankle a rest.  The Veteran's spouse testified that she recalled the Veteran complaining about his ankle early in the marriage but did specify when she first observed this.  The Veteran's spouse contended that the Veteran's left ankle injury was not treated properly in service.  

In a July 2011 substantive appeal (VA Form 9), the Veteran contended that, in reference to the August 2008 VA examination opinion that the Veteran's left ankle disability was most likely due to age and genetic predisposition of the individual, there is no statistical genetic predisposition documented for any ethnic, racial, or gender group.  The Veteran stated that he has some arthritis in some of his joints, but the most severe arthritis is in his left ankle and left shoulder and that the in-service injuries caused some acceleration or aggravation of his arthritis if one accepts aging and genetics.  

At a December 2012 Board hearing, the Veteran testified that he sprained his left ankle in April 1968, that he was on sick call for it, and that he had the ankle looked at a couple times.  The Veteran testified that he had to wrap his ankle after the injury for the support for the rest of service.  The Veteran testified he also had to wrap his ankle following service separation.  The Veteran indicated that he had seen a private physician for left shoulder problems six months to one year after service separation in 1970 or 1971 (the Veteran was discharged in June 1969).  The Veteran testified that his ankle always popped, but when it was really bad, he would have to wrap the ankle for support.  The Veteran stated that his ankle would swell sometimes during service and after service separation.  The Veteran testified that, three to four years prior, a doctor had told him that he did not walk in a normal pattern, that he favored his left ankle.  The Veteran's spouse testified that she had been married to the Veteran since 1973, but that she did not know the exact year the Veteran started complaining about, and wrapping, his ankle.  

First, the evidence of record demonstrates that the Veteran has a current left ankle disability of degenerative joint disease (arthritis).  A December 2007 VA general medical examination report notes that the Veteran reported pain in both feet for the last couple of years.  The April 2008 VA examination report notes a diagnosis of degenerative joint disease of the left ankle.  An October 2008 VA treatment record of the Veteran's active problems lists pain in joint involving ankle and foot.  

Next, the evidence of record demonstrates that the Veteran sustained an in-service left ankle injury.  December 1967 service treatment records note that the Veteran twisted his ankle the previous day with minimal edema and was treated with ice and ace bandage.  April 1968 service treatment records show the Veteran sustained a sprained ankle playing basketball and that the Veteran was prescribed an ice pack and bedrest.  The records indicate that range of motion for the left ankle was poor.  An April 1968 X-ray report notes that the Veteran twisted his left ankle and that the ankle was swollen with some pain and ruled out fracture.  The record notes no significant abnormality in the left ankle.  A May 1968 physical profile record indicates that the Veteran sprained his left ankle and was placed on temporary duty with limitations for one week with no crawling, stooping, running, jumping, prolonged standing, or marching.  

However, an in-service injury alone does not mandate that service connection be granted.  Rather the in-service injury must be shown to have caused his current left ankle disability, or to have caused chronic or continuous symptoms of a left ankle disability or a left ankle disability to 10 percent within one year of service to be presumed as incurred in service.  

The DD Form 214 indicates that the Veteran is in receipt of the Armed Forces Expeditionary Medal, which is indicative of exposure to combat during his service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Board reiterates that, for the evidentiary presumption regarding combat to apply, injuries must be consistent with the circumstances of combat with the enemy; it is not enough to show combat exposure.  In this regard, however, the Veteran does not allege that his left ankle disability is due to combat; according to the Veteran, he sprained his ankle and went to sick call for it.  Consequently, the evidentiary presumption of 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) does not apply.  See VAOPGCPREC 12-99.    

As the Veteran's current left ankle disability is a chronic disease under 38 C.F.R.    § 3.309(a), the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  In this case, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience chronic symptoms of a left ankle disorder in service or continuous symptoms of a left ankle disability since service to warrant presumptive service connection under 38 C.F.R. § 3.303(b). 

First, regarding chronic symptoms in service, the Board finds that, although the Veteran was treated for sprains of the left ankle in service, the Veteran did not experience chronic symptoms of a left ankle disorder during service.  The service treatment records show that the Veteran was treated with ice and an ace bandage for a twisted ankle with minimal edema in December 1967 and with ice, bedrest, and placed on limited duty for one week for a sprained left ankle in April 1968.  X-rays following the April 1968 sprain noted no significant abnormality in the left ankle.  An April 1969 separation physical notes that the Veteran's lower extremitates were found clinically normal.  On an associated report of medical history, the Veteran endorsed swollen or painful joints, but denied arthritis or rheumatism.  On the April 1968 report of medical history, the reviewing physician noted that the complaint of swollen or painful joints was secondary to trauma of the right knee, without notation of left ankle complaints or findings.  The Veteran's in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  As such, the Board finds that the Veteran did not experience chronic symptoms of a left ankle disorder during service.  38 C.F.R. § 3.303(b).  

Next, on the question of continuous symptoms since service, the Board also finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a left ankle disorder after service separation.  At the June 2011 DRO hearing, the Veteran has asserted that he sought private treatment after discharge, but not immediately after discharge, for left ankle problems.  At the December 2012 Board hearing, the Veteran, while testifying with regard to the claim for service connection for a left shoulder disability, indicated that he had seen a private physician six months to one year after service separation in 1970 or 1971 (the Veteran was discharged in June 1969).  The Veteran did not specifically mention that he also sought treatment for the left ankle at the same time; however, based on his testimony at the June 2011 DRO hearing (that the Veteran had sought treatment for both his left shoulder and ankle shortly after service separation), the Board finds that this is a reasonable inference to make.  

Even accepting this assertion as true, this does not support a finding that the Veteran experienced continuous symptoms of a left ankle disorder since service.  Specifically, the first recorded symptomatology related to a left ankle disorder is found in a December 2007 VA general medical examination at which the Veteran reported he had been experiencing pain in both feet for the last couple years and an April 2008 VA treatment record reflecting that the Veteran complained of chronic left ankle with great toe pain.  These treatments come some 38 years after service separation and approximately 36 to 37 years after the alleged initial treatment.  The Veteran has not alleged he sought treatment for a left ankle disorder during this period.  This multi-year gap between treatments is one factor, among others, weighing against a finding of continual symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim).  

In addition to the absence of documented post-service symptomatology related to the left ankle for many years, the evidence includes the Veteran's statements and sworn testimony asserting continuity of symptoms.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

At the June 2011 DRO hearing, the Veteran testified that his left ankle had always given out on him.  At the December 2012 Board hearing, the Veteran testified that he had to wrap his ankle following service separation.  The Veteran testified that his left ankle always popped and that he would have to wrap the ankle for support.  Nonetheless, the Board finds that his reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  Significantly, the Board finds that the reported history of continued left ankle problems since service is inconsistent with, and outweighed by, the other lay and medical evidence of record.  

The Veteran did not assert that he had a left ankle disability related to his service until he filed his claim for benefits in January 2008.  While the December 2007 VA general medical examination report notes that the Veteran reported experiencing bilateral foot pain for the last couple of years, the Veteran did not relate this bilateral foot pain to the in-service left ankle injuries, but rather asserted that he had been experiencing it for the last couple of years.  In contrast, as noted above, at the June 2011 DRO hearing and the December 2012 Board hearing, the Veteran asserted that he had been experiencing left ankle problems in service and since service separation.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of a nexus between his claimed disorder and service.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence).    

VA and private treatment records, dated from May 2004 onward, do not indicate that the Veteran reported any history of an in-service left ankle disability or that the Veteran alleged he had a left ankle disability related to his service until the time he filed the claim for service connection.  While private treatment records reflect that the Veteran sought treatment for his left shoulder disability as early as May 2004, the treatment records do not reflect that he complained of his left ankle.

Additionally, the Veteran did not claim that symptoms of his left ankle disorder began in (or soon after) service until he filed his current VA disability compensation claim.  The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  For these reasons, the Board finds that the weight of the evidence is against a finding of continuity of symptomatology after service.  38 C.F.R. § 3.303(b).   

In addition, as shown above, the diagnosis of left ankle degenerative joint disease was not rendered for 39 years after the Veteran's discharge from service.  See April 2008 VA examination report.  Degenerative joint disease is diagnosed primarily on clinical findings such as X-rays or specialized testing such as MRI that the Veteran is not competent to conduct or interpret.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis established by X-ray findings), Diagnostic Code 5010 (traumatic arthritis established by X-ray findings), Diagnostic Code 5002 (rheumatoid arthritis must be "objectively confirmed by findings" that show limitation of motion).  Cf. 38 C.F.R. § 4.66 (indicating the usual way to diagnose arthritis is by X-ray, which is also required to see arthritic changes).  There are no clinical findings to show left ankle degenerative joint disease until the April 2008 VA examination.  While the Veteran has asserted he received treatment for left ankle problems sometimes after service separation in 1970 or 1971, the Veteran was unsure as to the exact date.  Additionally, assuming that the Veteran did seek treatment at that time, the record does not indicate that the Veteran received treatment for left ankle degenerative joint disease or that he actually sought treatment within the first year following service separation.  Therefore, a left ankle disability was not shown within the first year of discharge and the presumptions under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309 do not apply.  As such, the criteria for presumptive service connection have not been met.

Nonetheless, as a left ankle disability is currently shown and the evidence reflects an in-service left ankle injury, the next question is whether there is a casual relationship between the current complaints and the in-service injury.  After a review of all the evidence, both lay and medical, the Board finds that the weight of the evidence is against a finding of a nexus between the Veteran's current left ankle disability and service.  

In April 2008, the Veteran underwent a VA joints examination.  The Veteran reported an injury to the left ankle as a result of an accident in service in 1967 when a block fell on him.  The VA examination report notes that service treatment records reflect that the Veteran had a left ankle sprain treated with conservative measures and he was able to return to duty without any residuals after a short, low profile.  The VA examination report notes a diagnosis of degenerative joint disease of the left ankle.  The VA examiner opined that the degenerative changes to the left ankle are less likely as not caused by or a result of injuries or complaints noted in service.  The VA examiner opined that the degenerative joint disease of the left ankle is most likely due to the aging process and genetic predisposition of the individual.  The VA examiner noted that there was not enough evidence to link the minor ankle sprain with a chronic condition or any residual problem at the time of service separation as per the service treatment records.  The VA examiner noted that there was no evidence of chronicity of ankle problems after service separation.

The Board finds that the April 2008 VA examination opinion was adequate for evaluation purposes and highly probative.  Specifically, during the VA examination, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history and in-service as well as post-service left ankle complaints or that she misstated any relevant fact.  Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion.  As such, the Board accords the April 2008 VA examination opinion great probative weight.  

In this decision, the Board has considered the Veteran's contentions and lay statements as they pertain to a nexus between current complaints and service.  In support of his claim, in an August 2008 notice of disagreement, the Veteran contended that his service treatment records show initiating injuries while in service and that he has no other injuries that could be considered initiating injuries to account for his current left ankle disability.  In the July 2011 substantive appeal (VA Form 9), the Veteran contended that, in reference to the August 2008 VA examination opinion that the Veteran's left ankle disability was most likely due to age and genetic predisposition, there is no statistical genetic predisposition documented for any ethnic, racial, or gender group.  The Veteran stated that he has some arthritis in some of his joints, but the most severe arthritis is in his left ankle and left shoulder, and that the in-service injuries caused some acceleration or aggravation of his arthritis.

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan, 451 F.3d 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical disorders require specialized training for a determination as to diagnosis and causation; therefore, such issues are not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

As a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of left ankle degenerative joint disease (arthritis).  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Arthritis is a medically complex disease process because of its multiple etiologies, requires specialized testing required diagnosing, and manifesting symptomatology that overlaps with other disorders.  Woehlaert, 21 Vet. App. at 462 (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current left ankle degenerative joint disease is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.  

Additionally, the symptoms of pain and popping overlap with other disorders.  To differentiate pain and popping attributable to arthritis from pain and popping due to other disorders or etiologies requires knowledge of multiple other disorders that also cause symptoms of pain and popping, as well as knowledge of all possible etiologies of arthritis, not just injury to a joint.  Here, the Veteran is not shown to have such knowledge, training, or experience to differentiate such symptoms or as to all possible etiologies of arthritis.  Based on the above, the Board does not find the Veteran competent to provide evidence of an etiological nexus between his current left ankle disability and service.  As such, there is no competent evidence of record suggesting a causal relationship between the Veteran's left ankle disability and service; therefore, the Board attaches greater probative weight to the April 2008 VA examination opinion than to the Veteran's lay statements.

Additionally, the Board has not relied on the April 2008 VA examiner's unsupported statement that the Veteran's arthritis is likely related to genetic predisposition because the VA examiner did not specify what the predisposing genetic factors may be, and the Board will not engage in speculation as to what the factors may be.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2009) (stating that an examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence before such opinion can be relied upon).  Rather, the Board has weighed the other evidence of record, and considered the other reasons in support of the April 2008 VA examiner's opinion that the Veteran's left ankle arthritis is less likely than not related to service because of the nature of symptoms, treatment, and due to the more likely cause of aging.  See also Nieves-Rodriguez v. Peake, 22 Vet App. 295 (2008) (stating that a medical opinion is not entitled to any weight if it contains only data and conclusions rather than a reasoned analysis or rationale).

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran's left ankle disability was not incurred in or 

aggravated by active service, and may not be presumed to have been incurred therein.  Therefore, the claim for service connection for a left ankle disability must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
 

ORDER

Service connection for a left shoulder disability is granted.

Service connection for a left ankle disability is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


